1 F.3d 1241
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kreger MURRAY, Plaintiff,v.AMHERST, et al. Defendants.
No. 92-3789.
United States Court of Appeals, Sixth Circuit.
July 30, 1993.

1
Before JONES and NORRIS, Circuit Judges, and CLELAND, District Judge.*

ORDER

2
The individual defendants in this civil rights action appeal the denial of their motion for summary judgment on grounds of qualified immunity.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a);  6th Cir.R. 9(a).


3
The district court's denial of defendants' motion by marginal entry unduly complicates proper appellate review.  As this court has repeatedly held, a district court should set out the specific facts and law supporting its judgment:


4
When a motion for summary judgment is granted, ... without any indication as to the specific facts and rules of law supporting the court's decision, it is difficult, except in the simplest of cases, for an appellate court to review such a decision.  The absence of reasons may also often prejudice the reviewing court's view of the correctness of the decision below.


5
United States v. Woods, 885 F.2d 352, 354 (6th Cir.1989).  Furthermore, the marginal entry does not satisfy the requirements of Fed.R.Civ.P. 58.  Id. at 353.


6
Accordingly, this cause is remanded for further proceedings consistent with this order.



*
 The Honorable Robert H. Cleland, U.S. District Judge for the Eastern District of Michigan, sitting by designation